       Case 4:20-cv-00383-MW-HTC Document 6 Filed 09/17/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

BRUCE LENOARD SMALL,

      Plaintiff,

v.                                          Case No. 4:20cv383-MW/HTC

CHIEF JUDGE SUPREME COURT,
ADMIN JUDGE SUPREME COURT,
SUPREME COURT OF FLORIDA,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 5. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The Complaint, ECF No. 1, is

DISMISSED under 28 U.S.C. §§ 1915A and 1915(e)(2) for failure to state a claim




                                        1
      Case 4:20-cv-00383-MW-HTC Document 6 Filed 09/17/20 Page 2 of 2




and as frivolous.” The Clerk shall also close the file.

     SO ORDERED on September 17, 2020.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge




                                          2
